Bestin Realty, S.A. v SCI Claridge (2015 NY Slip Op 04220)





Bestin Realty, S.A. v SCI Claridge


2015 NY Slip Op 04220


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Friedman, J.P., Saxe, Richter, Manzanet-Daniels, JJ.


15125 602705/08

[*1] Bestin Realty, S.A., Plaintiff-Respondent,
vSCI Claridge, Defendant-Appellant.


Law Offices of Lawrence H. Schoenbach, PLLC, New York (Lawrence H. Schoenbach of counsel), for appellant.
Teitler & Teitler, LLP, New York (Nicholas W. Lobenthal of counsel), for respondent.

Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered October 23, 2013, which denied defendant's motion to vacate a default judgment entered against it, unanimously affirmed, without costs.
The court properly denied defendant's motion to vacate the default judgment pursuant to CPLR 5015(a)(3), because defendant failed to show that plaintiff committed fraud in procuring the judgment. Rather, defendant attempted to show that there was fraud in the underlying transaction (see Nichols v Curtis, 104 AD3d 526, 529 [1st Dept 2013]; Jericho Group, Ltd. v Midtown Dev., L.P., 47 AD3d 463 [1st Dept 2008], lv dismissed 11 NY3d 801 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK